DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim 1 is pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of U.S. Patent No. 9,566,371. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1 and 24 claim all the limitations of the present claim.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 13897302. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 contains all of the limitations of the present claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stinson (US 2006/0129222 A1).
Regarding Claim 1, Stinson discloses an expandable biodegradable stent ([0012-0014] and [0018]), comprising a tubular biodegradable polymeric material ([0012]), expandable at body temperature (as the stent is used within the body, it is expandable at body temperature) and expandable from a crimped configuration ([0030], second diameter) to a deployed configuration (third diameter) in a body lumen and capable of having sufficient strength to support the body lumen after an inward recoil from the deployed configuration, when the stent further expands to a second larger configuration (third or fourth diameter) after deployment. 

Response to Arguments
Amendments to the specification and abstract are sufficient to overcome the specification objections. Amendments to the claims are sufficient to overcome the claim objections.
Applicant's arguments filed December 4, 2020 have been fully considered but they are not persuasive. Applicant’s arguments state that Stinson fails to disclose a stent with both sufficient strength to support the body lumen after an inward recoil and that further expands to a second larger configuration, but provide no support for this statement. As is described in [0030] of Stinson, the stent of Stinson has an inwardly recoiled diameter (“second diameter” when disposed in the delivery system”) and then a deployed configuration (third diameter) and can further expand to a larger configuration (which could be considered the third or fourth diameter as the third diameter is larger than the second diameter).   In the expanded configuration, the stent is capable of supporting the body lumen as is the objective of self-expanding stents. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  






/CHRISTINE NELSON/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774